Citation Nr: 1614638	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-46 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.  The appellant is the Veteran's estranged spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision of the VA Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction is currently retained by the VA RO in North Little Rock, Arkansas.

In her substantive appeal, the appellant requested a hearing at the local RO.  In May 2014, the Board remanded this case to afford the appellant her requested hearing. 


FINDING OF FACT

On August 28, 2014, VA was notified that the appellant died in November 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Veteran. App. 330, 333-34 (1997); Landicho v. Brown, 7 Veteran. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal.  


ORDER

The appeal is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


